DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Examiner acknowledges that the instant application is a Continuation (CON) of Application 15/484046, filed 10 Apr 17, now patented and published as US 10527449.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11, 14, and 16 are rejected under 35 USC 103 as being obvious over Montell (US 2018/0112996, filed 24 Oct 16).
Regarding Claims 1, 8, and 16 (each independent), Montell discloses: a system (system 100 per Fig. 1; computing system 400 per Fig. 6), comprising: (per Claims 1 and 8) / a computer-implemented method (methods 200/300 per Figs. 4-5; computing system 400 per Fig. 6) comprising: (per Claim 16)
at least one processor (per Claims 1 and 8) (processor(s) 412/432 per Fig. 6); and
memory in communication with the at least one processor (memory 414/434 per Fig. 6), the memory having computer-readable instructions stored thereupon (instructions 416/436 per Fig. 6) that, when executed by the at least one processor, cause the system to (per Claims 1 and 8):
receive, from a client device (user device 106 per Fig. 1; client device 430 per Fig. 6; user interface 120/130 per Paragraphs 40-45), a request for traffic routing information associated with a first location and a second location; (per Claims 1 and 8) / receiving a request for traffic routing information associated with a route from a first location and a second location; (per Claim 16) (steps 202/204/206 per Fig. 4; step 304 per Fig. 5; “GIS 104 further allows the user to conduct local searches and/or to get travel directions to a location or between two locations”, Paragraph 27)
determine a point of interest along a route from the first location to the second location; (per Claims 1 and 8) / determining a point of interest along the route from the first location to the second location; (per Claim 16) (step 212 per Fig. 4; step 306 per Fig. 5; “Results can be displayed in a three-dimensional representation of the area of interest”, Paragraph 27)
obtain camera metadata (i.e. photographs as per citations below) for a plurality of cameras (registered POIs within the POI database 118 that include ), the camera metadata defining at least: identifiers for individual cameras of the plurality of cameras (for example, contextual data associated with each of the above described registered POIs, as per citations below), and current geographic positions for the individual cameras (geographic coordinate system values for each of the above described registered POIs, as per citations below) (per Claims 1 and 8); / obtaining camera metadata that defines current geographic positions for individual cameras of a plurality of cameras (for example, when the street-level or aerial photographs are taken by fixed camera structures, as per citations below); (per Claim 16) (“attribute values for the POI location attribute can include geographic coordinate system values, such as latitude, longitude, and/or altitude values. In this manner, the POI location attribute value(s) associated with a particular POI can include one or more coordinate values representing a location of the POI”, Paragraph 32, “mapping data can be stored in the POI database 118 or other suitable location, and can be data (e.g. …street-level photographs, aerial photographs…) for displaying imagery associated with the selected POI and/or a geographic area proximate the selected POI. The GIS 104 can further access contextual data associated with the selected POI. The contextual data can include relevant information associated with the selected POI, such as historical information, demographic information, interesting facts, geographical information, and/or any other suitable information that may be considered noteworthy or relevant associated with the selected POI”, Paragraph 38)
select, based on the camera metadata, a subset of N cameras from the plurality of cameras based on proximity of the current geographic positions for the individual cameras to the point of interest along the route from the first location to the second location, wherein N is a positive integer that is associated with configuration parameters of the client device (i.e. ); and (per Claim 1) / determine, based on the camera metadata, a priority scoring of the individual cameras based on individual proximities of the current geographic positions for the individual cameras to the point of interest along the route from the first location to the second location; select, based on the priority scoring of the individual cameras, a subset of cameras from the plurality of cameras; and (per Claim 8) / determining, based on the camera metadata, a priority scoring of the individual cameras based on proximity of the current geographic positions for the individual cameras to the point of interest; selecting, based on the priority scoring of the individual cameras, a subset of N cameras from the plurality of cameras, wherein N is a positive integer that is associated with configuration parameters of a client device; and (per Claim 16) (“GIS 104 can include a constraint generator 112 and a POI selector 114. The constraint generator 112 can be configured to determine a set of constraints to be used in the selection of a selected POI”, Paragraph 31, “the POI selector 114 can determine a plurality of candidate POIs based at least in part on the set of constraints. The plurality of candidate POIs can be selected from the POI database 118, and can include at least a subset of the plurality of POIs stored in the POI database 118. In particular, the POI selector 114 can search through the POI database to determine one or more candidate POIs that satisfy the set of constraints. In this manner, each candidate POI can have associated attribute values that satisfy the set of constraints. For instance, the set of constraints can specify…a POI location within a first coordinate range. The POI selector 114 can search the POI database 118 to identify candidate POIs…having locations within the first coordinate range”, Paragraph 35, “the POI selector can 114 can identify a threshold number of candidate POIs. For instance, the POI selector 114 can search the POI database 118 for candidates POIs until the threshold number of candidate POIs have been identified”, Paragraph 36, “identifying the plurality of candidate POIs can include analyzing at least a subset of a plurality of POIs, for instance, stored in a POI database associated with a GIS, and identifying the POIs from the at least a subset that satisfy the criteria specified by the location constraints. In this manner, the attributes and/or attribute values for each of the at least a subset of POIs can be analyzed to determine whether the POIs satisfy the criteria”, Paragraph 49)
communicate, to the client device in response to the request, selection data to cause the client device to render image data that is captured by the subset of N cameras and that is indicative of current traffic conditions at the point of interest (per Claim 1) / communicate, to the client device in response to the request, selection data to cause the client device to render image data that is captured by the subset of cameras and that is indicative of current traffic conditions at the point of interest (per Claim 8) / in response to the request, causing the client device to render image data that is captured by the subset of N cameras and that is indicative of current traffic conditions at the point of interest (per Claim 16) (steps 216/218/220/222 per Fig. 4; step 310 per Fig. 5; “GIS 104 can combine…imagery, photographs…so as to enable a user to view imagery…Results can be displayed in a three-dimensional representation of the area of interest. The user can pan, ).
	While Montell does not disclose that all of the POIs in the POI database 118 are fixed-camera locations that contain imagery taken from that respective fixed-camera, one of ordinary skill in the art would find this obvious in view of Montell since: (a) Montell clearly describes that the imagery contained in the map data may be photographs, and further, may be street-level photographs, (b) it is old and well known in the art that street-level photographs may be taken from fixed infrastructure, such as intersection cameras or road-side cameras that do not change their locations over time, and thus for any POIs of that “category”, the location the photograph is taken coincides with the location of the fixed-camera that took it, and (c) Montell describes that each POI in the POI database may have any number of “categories” and/or “attributes” that can be used for filtering purposes during the candidate POI selection process in conjunction with user-set constraints (“Each POI in the plurality of POIs can have associated attribute data. The attribute data can specify one or more attributes, features, and/or characteristics associated with the POI. For instance, the attributes associated with the POIs can include a POI category attribute, a location attribute, a popularity attribute, and/or other suitable attribute. In some implementations, the attributes associated with the POIs can include one or more attributes associated with imagery depicting the POI. For instance, such imagery attributes can include attributes associated with a quality of such imagery, attributes associated with a date at which the imagery was captured, etc.”, Paragraph 19), and thus a person of ordinary skill in the art would easily envision being able to assign an attribute value to and/or categorize certain POIs in the POI database 118 in a certain manner if they are in fact fixed-camera locations, and thus a user-set constraint making this a requirement would then be able to limit all candidate POIs to have to match that attribute value and/or category if a user would so choose, which would effectively achieve the same outcome as these particular claims.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the POI database of Montell with one or more specific attribute/category value(s) for specifically identifying fixed-camera locations, as is obvious in view of Montell, in order to enable users to filter out POIs that do not have fixed-camera locations if it is only their desire to see imagery data from fixed-camera locations, or more-specifically, fixed-camera locations that are within a first coordinate range of an area of interest, up to a threshold maximum number of candidate fixed-camera locations (that of course also meet any other filtering constraints as well).
Regarding Claims 2 and 14, Montell renders obvious the system of Claims 1 and 8, respectively, and Montell further discloses that:
the request for the traffic routing information includes an indication of the positive integer N that is associated with the configuration parameters of the client device (per Claim 2); / the subset of cameras includes a number N of cameras that is prescribed by configuration parameters of the client device (per Claim 14) (i.e. wherein N is the threshold number of POIs from the POI database that is pre-identified as a maximum number of candidate POIs that can be selected by the POI selector 114, as per the citations shown above with regards to the independent claims, and the “based on proximity” is the POI selector 114’s filtering out of any POIs from the POI database that do not meet proximity constraints for being “within a first coordinate range” to the point of interest as determined by the constraint generator 112, as per the ).
Regarding Claim 11, Montell renders obvious the system of Claim 8, and Montell further discloses that the priority scoring of the individual cameras is further based on at least one of: operational status of the individual cameras, image quality, time stamp, type of image, individual user history, crowdsourced history, traffic data, and historical performance (“the attributes associated with the POIs can include one or more attributes associated with imagery depicting the POI. For instance, such imagery attributes can include attributes associated with a quality of such imagery, attributes associated with a date at which the imagery was captured, etc.”, Paragraph 19).
Claims 3-4, 6-7, 12-13, 15, and 19-20 are rejected under 35 USC 103 as being obvious over Montell in further view of Official Notice.  Additionally/alternatively, Claims 6 and 13 are rejected under 35 USC 103 as being obvious over Montell in further view of Aist et al. (US 2014/0195155), herein “Aist”.
Regarding Claims 3-4, 15, and 20, Montell renders obvious the system of Claims 1 and 8, and the computer-implemented method of Claim 16, respectively, but Montell remains silent in that the positive integer N corresponds to a number of image display areas that are identified within the configuration parameter (per Claim 3); and wherein the configuration parameters cause the client device to render individual ones of the image display areas adjacent to a map display area (per Claim 4, dependent upon Claim 3) / wherein the number N of cameras corresponds to a number of image display areas that are identified within the configuration parameters of the client device; (per Claim 15, dependent upon Claim 14) / wherein the subset of cameras includes a number N of cameras that corresponds to a number of image display areas that are identified within the configuration parameters of the client device; (per Claim 20).  However, Office takes Official Notice that it is indisputably old and well known in the art for one or more display areas on one or more number of screens to be configurable to enable multiple 
Regarding Claims 6 and 13, Montell renders obvious the system of Claims 1 and 8, respectively, but Montell remains silent in that the route from the first location to the second location is determined based on user historical data (per Claim 6) / at least one of the route or the point of interest is determined based at least in part on user historical data (per Claim 13).  However, Office takes Official Notice that it is indisputably old and well known in the art for navigation systems to be able to conduct 
While not necessary for the above rejection using Official Notice, as an additional/alternative rejection using an evidencing reference Aist instead as a modifying reference (“the route designator module 526 can designate the candidate route 202 based on the context 228, the travel history 224, or a combination thereof. The route designator module 526 can designate the candidate route 202 to represent the primary route 266 if the travel history 224 indicates that the user traveled the candidate route 202 most frequently compared to other instances of the candidate route 202. For a different example, the route designator module 526 can designate the candidate route 202 to represent the primary route 266 if the context 228 indicates that the candidate route 202 has the least traffic congestion compared to other instances of the candidate route 202”, Paragraph 131), it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Montell with the use of user historical data as a route candidate selection tool, as taught by Aist, in order to better incorporate user preferences that may point to a particular “favorite” route that they may take more often than not.
Regarding Claims 7, 12, and 19, Montell renders obvious the system of Claims 1 and 8, and the computer-implemented method of Claim 16, respectively, but Montell remains silent in that the point of interest along the route from the first location to the second location is an intersection that is usable to 
Allowable Subject Matter
Claims 5, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 9, and 17 contain limitations that are not disclosed, taught, suggested, or rendered obvious by the prior art of record.  Claim 5 requires that the camera metadata further defines orientations of the individual cameras with respect to the point of interest, and wherein selecting the subset of N cameras is further based on the orientations of the individual cameras with respect to the point of interest.  Claims 9 and 17 require that the priority scoring of the individual cameras is further based on orientations of the individual cameras with respect to the point of interest.  Claims 10 and 18 are dependent upon Claim 9 and 17, respectively, so would have allowable subject matter based solely on their respective dependencies, but further require that determining the priority score for the individual cameras is further based on: a first weighting factor that is associated with the current geographic positions for the individual cameras, and a second weighting factor that is associated with the orientations 
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Ohzawa (US 2014/0343849) – entire document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THOMAS E WORDEN/Primary Examiner, Art Unit 3663